Case: 2:20-cv-00901-ALM-EPD Doc #: 17 Filed: 06/25/20 Page: 1 of 3 PAGEID #: 160




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

RAY SCOTT HEID, et al.,

               Plaintiff,

                                              Case No. 2:20-cv-901
       v.                                     Chief Judge Algenon L. Marbley
                                              Chief Magistrate Judge Elizabeth P. Deavers

LT. TODD ADERHOLT, et al.,

               Defendants.

                                             ORDER

       This matter is before the Court for consideration of two discovery-related motions filed

by Plaintiff Heid. On February 24, 2020, Plaintiff Heid filed written discovery requests,

specifically requests for production of documents, styled as a Motion and titled “Limited Request

for Production Pursuant to Subpoena.” (ECF No. 5.) The Court has not ordered Plaintiffs to file

their discovery requests. Moreover, Plaintiffs have not utilized their discovery requests in a

court proceeding. Rule 5(d)(1) provides in pertinent part:

       [D]isclosures under Rule 26(a)(1) or (2) and the following discovery requests and
       responses must not be filed until they are used in the proceeding or the court orders
       filing: depositions, interrogatories, requests for documents or tangible things or to
       permit entry onto land, and requests for admission.

Fed. R. Civ. P. 5(d)(1). Plaintiffs have thus filed these documents in violation of Federal Rule of

Civil Procedure 5(d)(1).

       Plaintiff Heid also filed a Motion for Leave to file a Subpoena Duces Tecum. (ECF No.

6.) Federal Rule of Civil Procedure 45 allows a party to subpoena non-parties for documents or

for appearance at a deposition, hearing, or trial. Fed. R. Civ. P. 45. However, Plaintiff’s Motion
Case: 2:20-cv-00901-ALM-EPD Doc #: 17 Filed: 06/25/20 Page: 2 of 3 PAGEID #: 161




seeks to serve subpoenas on named Defendants in this case and are accordingly inappropriate

under the Federal Rules. (ECF No. 6.)

       Moreover, Plaintiffs are not yet entitled to discovery. Plaintiffs Heid and Damron filed

Motions for Leave to Proceed in forma pauperis on March 4, 2020, and March 9, 2020,

respectively. (ECF Nos. 8, 11.) On April 6, 2020, the Undersigned issued a Report and

Recommendation recommending that both Motions be denied and that Plaintiffs be ordered to

pay the entire $400 filing and administrative fee within twenty-one days of any Order adopting

the Report and Recommendation. (ECF No. 13.) Plaintiff Heid filed an objection to the Report

and Recommendation on May 12, 2020, which is currently pending. (ECF No. 16.) The

Undersigned’s Report and Recommendation noted that upon Plaintiffs submitting the full filing

fee, it would conduct an initial screen of the Complaint to identify cognizable claims and to

recommend dismissal of Plaintiffs’ Complaint, or any portion of it, which is frivolous, malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. § 1915(e)(2). Only then will the Court enter an

appropriate order and direct service of summons and complaint on Defendants. The Court has

not yet conducted an initial screen and Plaintiffs are therefore not authorized to conduct

discovery at this time. Accordingly, both Motions (ECF Nos. 5, 6) are DENIED. The Clerk is

directed to STRIKE ECF No. 5 as it contains discovery requests not ordered to be filed and not

utilized in a court proceeding. See Fed. R. Civ. P. 5(d)(1).

       In addition, Plaintiffs’ Motions are signed only by Plaintiff Heid and not by Plaintiff

Damron. (See ECF Nos. 5, 6.) A party in federal court must proceed either through a licensed

attorney or on their own behalf. 28 U.S.C. § 1654. The Sixth Circuit Court of Appeals has noted

that 28 U.S.C. § 1654 “clearly makes no provision for a non-attorney’s representation of others.”
Case: 2:20-cv-00901-ALM-EPD Doc #: 17 Filed: 06/25/20 Page: 3 of 3 PAGEID #: 162




J.M. Huber Corp. v. Roberts, 869 F.2d 1491 (Table), 1989 WL 16866, at *1 (6th Cir. 1989).

Accordingly, Plaintiff Heid may not sign filings on behalf of Plaintiff Damron. Plaintiffs are

ADVISED that they are required to both personally sign any document filed in this Court until

or unless they are represented by counsel.

       IT IS SO ORDERED.

Date: June 25, 2020                     /s/ Elizabeth A. Preston Deavers
                                     ELIZABETH A. PRESTON DEAVERS
                                     CHIEF UNITED STATES MAGISTRATE JUDGE
